PARTIAL RELEASE OF CLAIMS

BETWEEN JASON Z YACHTS, INC. AND

JASON ECK




This Partial Release of Claims (the “Agreement”) is made and entered into by and
between Jason Eck (“Eck”) and Z Yachts, Inc. (“Z Yachts”) (each a “Party” and
collectively, the “Parties”).




RECITALS




A.

 As of this date, Eck has advanced a total of $94,995.61 as loans and other
amounts payable (“Eck Payable”).




B.

 Concurrent with the execution of this Agreement, Speedy X Change, Inc., an
entity controlled by Eck, has entered into an Asset Purchase Agreement (“Asset
Purchase Agreement”) with Z Yachts to purchase certain assets from Z Yachts for
a purchase price of $6,926.60 (“Purchase Price”), $3,580.60 in the form of
assumed liabilities and $3,346 to be paid by a partial release of the amount of
the Eck Payable in said amount.  




C.

 By this Agreement, it is the intention of the Parties to implement a partial
release of a portion of the Eck Payable in an amount equal to the Purchase
Price.




AGREEMENT




1.

PARTIAL RELEASE:   Concurrent with the closing of the transaction detailed in
the Asset Purchase Agreement, Eck grants a partial release of the Eck Payable in
the amount of the Purchase Price.  The remaining amount of the Eck Payable shall
remain due and payable in accordance with the applicable terms between the
parties and shall be unaffected by this partial release.  




2.

REPRESENTATIONS AND WARRANTIES: Each Party represents and warrants to, and
agrees with the following:




2.1

Each Party is duly authorized to enter into and execute this Agreement and carry
out each and every covenant recited herein.




2.2

Neither Party has previously assigned, transferred, granted, or purported to
assign, transfer, or grant, any of the claims disposed of by this Agreement.








-1-




--------------------------------------------------------------------------------

2.3

The Parties will execute all such further and additional documents as shall be
reasonable, convenient, necessary or desirable to carry out the provisions of
this Agreement.




3.

MISCELLANEOUS:




3.1

This Agreement shall be deemed to have been executed and delivered within the
State of New York, and the rights and obligations of the Parties shall be
construed and enforced in accordance with, and governed by, the laws of the
State of New York.




3.2

This Agreement is the entire agreement between the Parties with respect to the
subject matter hereof and supersedes all prior and contemporaneous oral and
written agreements and discussions.  This Agreement may be amended only by an
agreement in writing signed by both Parties.




3.3

This Agreement is binding upon and shall inure to the benefit of the Parties and
their respective assigns, successors in interest, predecessors in interest,
insurers, employees, agents, representatives, officers, directors, shareholders,
divisions, subsidiaries, and affiliates.




               

3.4

In the event of litigation relating to this Agreement, the prevailing Party
shall be entitled to recovery of its reasonable attorneys’ fees and all
litigation costs.




               

3.5

This Agreement may be executed in counterparts, each of which taken together
with the other counterparts shall be deemed an original copy.  A facsimile
signature shall be considered the same as an original.




               

3.6

This Agreement is made, entered into and is effective as of the first dated
signature indicated below.












































-2-




--------------------------------------------------------------------------------

 IN WITNESS WHEREOF, the parties have duly executed this Agreement as of July
26, 2008.










Z YACHTS, INC.







By: /s/ James Weller




Name: James Weller




Title: CEO________







_______________________







By: /s/ Jason Eck___




Name: Jason Eck___











-3-


